Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Load Trail, LLC, Appellant                            Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 86844).
No. 06-19-00099-CV         v.                         Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Stevens
Joseph Julian, Appellee                               participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Load Trail, LLC, pay all costs incurred by reason of
this appeal.



                                                      RENDERED JANUARY 7, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk